EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Penny Caudle (Reg. No. 46607) on 02/01/2021.

The application has been amended as follows: 

1. (Currently Amended ) A transfer device comprising: a memory; and a processor and/or processing circuitry configured to
calculate, on the basis of first topology information that is topology information on a network made up of a plurality of transfer devices, one or more shortest routes from a first transfer device to a second transfer device among the plurality of transfer devices, and generate redundant route information that is information on the one or more shortest routes;
store the generated redundant route information; and
identify a potential single point of failure on the basis of the generated redundant route information and generate second topology information that is topology information obtained by removing the potential single point of failure from the first topology information, wherein
on the basis of the second topology information, the processor and/or processing circuitry calculates a candidate of an additional route to be added as a route from the 
the processor and/or processing circuitry decides the additional route on the basis of the additional route candidate information, and generates additional route information that is information on the additional route, to register the generated additional route information in the information storage,
when there is a plurality of additional route candidates on which a single point of failure has not been detected, the processor and/or processing circuitry generates the additional route information with an additional route candidate having the shortest route length among the plurality of additional route candidates, as the additional route.

2. (Previously Presented) The transfer device according to claim 1, wherein the processor and/or processing circuitry decides a transfer device or a communication passage between the transfer devices included in all the shortest routes in the redundant route information as the single point of failure, and generates the second topology information obtained by removing one of the decided single points of failure from the first topology information.
3. (Previously Presented) The transfer device according to claim 2, wherein when there is a plurality of the single points of failure, the processor and/or processing circuitry generates the second topology information by changing the single point of failure to be removed.
4. (Currently Amended) The according to claim 1,







the processor and/or processing circuitry decides a transfer device or a communication passage between the transfer devices included in all the shortest routes in the redundant route information as the single point of failure, and generates the second topology information obtained by removing one of the decided single points of failure from the first topology information,
when there is a plurality of additional route candidates on which a single point of failure has not been detected, the processor and/or processing circuitry generates the additional route information with an additional route candidate having the shortest route length among the plurality of additional route candidates, as the additional route.


a first calculation step in which, on the basis of first topology information that is topology information on a network made up of a plurality of transfer devices, a redundant route calculator calculates a plurality of shortest routes from a first transfer device to a second transfer device among the plurality of transfer devices, and generates redundant route information that is information on the plurality of shortest routes, to register the generated redundant route information in an information storage;
a first detection step in which a single point-of-failure detector identifies a potential single point of failure on the basis of the redundant route information and generates second topology information that is topology information obtained by removing the single point of failure from the first topology information;
a second calculation step in which, on the basis of the second topology information, the redundant route calculator calculates a candidate of an additional route to be added as a route from the first transfer device to the second transfer device, and generates additional route candidate information that is information on the candidate of the additional route; and
a second detection step in which the single point-of-failure detector decides the additional route on the basis of the additional route candidate information, and generates additional route information that is information on the additional route, to register the generated additional route information in the information storage,
when there is a plurality of additional route candidates on which a single point of failure has not been detected, the processor and/or processing circuitry generates the additional route information with an additional route candidate having the shortest route length among the plurality of additional route candidates, as the additional route.

6. (Canceled) 

7. (Previously Presented) The transfer device according to claim 1, wherein the single point of failure indicates a location of the network where if a failure occurs in one of the plurality of transfer devices or one link included in the network, a failure occurs in all the shortest routes and a communication failure is caused between the first transfer device and the second transfer device.
8. (Previously Presented) The route addition method according to claim 5, wherein the single point of failure indicates a location of the network where if a failure occurs in one of the plurality of transfer devices or one link included in the network, a failure occurs in all the shortest routes and a communication failure is caused between the first transfer device and the second transfer device.

9. (Currently Amended) Processing circuitry configured to
calculate, on the basis of first topology information that is topology information on a network made up of a plurality of transfer devices, one or more shortest routes from a first transfer device to a second transfer device among the plurality of transfer devices, and generate redundant route information that is information on the one or more shortest routes;
store the generated redundant route information in a memory; and

wherein on the basis of the second topology information, the processing circuitry calculates a candidate of an additional route to be added as a route from the first transfer device to the second transfer device, and generates additional route candidate information that is information on the candidate of the additional route, and
decides the additional route on the basis of the additional route candidate information, and generates additional route information that is information on the additional route, to register the generated additional route information in the memory,
when there is a plurality of additional route candidates on which a single point of failure has not been detected, the processor and/or processing circuitry generates the additional route information with an additional route candidate having the shortest route length among the plurality of additional route candidates, as the additional route.

10. (Currently Amended) A non-transitory computer readable medium that stores a program for causing a processor to execute processes of:
on the basis of first topology information that is topology information on a network made up of a plurality of transfer devices, calculating one or more shortest routes from a first transfer device to a second transfer device among the plurality of transfer devices, and generating redundant route information that is information on the one or more shortest routes;

identifying a potential single point of failure on the basis of the redundant route information and generating second topology information that is topology information obtained by removing the potential single point of failure from the first topology information, wherein
on the basis of the second topology information, calculating a candidate of an additional route to be added as a route from the first transfer device to the second transfer device, and generates additional route candidate information that is information on the candidate of the additional route, and
deciding the additional route on the basis of the additional route candidate information, and generates additional route information that is information on the additional route, to register the generated additional route information in the memory,
when there is a plurality of additional route candidates on which a single point of failure has not been detected, the processor and/or processing circuitry generates the additional route information with an additional route candidate having the shortest route length among the plurality of additional route candidates, as the additional route.

Allowable Subject Matter
1.	Claims 1-5 and 7-10 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: The primary reason independent claims are allowed, because closest reasonable prior art in the record 20090213725 and 20130336107 either individually or in combination fail to teach a transfer device comprising: a memory; and a processor and/or processing circuitry, a 

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466